Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Phone Interview
A phone interview with Applicant’s representative on 2/8/2022 has been made. 
Examiner discussed about the 101 abstract idea and discussed about the double patenting with patent No. 11,159,181 and request a terminal disclaimer.   Applicant’s representative will email his client.
However, on 2/11/2022 Applicant’s representative said that he got an over sea email message from his client and will get back to him on 2/14/2022.  Since, time is running out in Examiner side.  Therefore, this office action is now made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 11,159,181. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter as showed in the Claims Comparison Tables below. It would have been obvious to a person of ordinary skill in the art at the time the intention was made to modify, add or omit the additional elements of claims to arrive at the claims 1-4 of the instant application because the skilled person in the art would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining 

			Claims Comparison Table
Claims of instant application: 16/757,911
Claims of US Patent 11,159,181
1. and 2.   A transmission device comprising: 
 
 processing circuitry configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 5/16 to generate a transmission signal for transmission; and 
         
 transmit the transmission signal, 


















wherein the parity check matrix includes          an A matrix of M1 rows and K columns expressed by a predetermined value M1 and an information length K = N x r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix,   


     a B matrix of M1 rows and M1 columns, the B matrix having a step structure adjacent to right of the A matrix,  

      a Z matrix of M1 rows and N - K - M1 columns, the Z matrix being a zero matrix adjacent to right of the B matrix,  
 
     a C matrix of N - K - MI rows and K + MI columns, the C matrix being adjacent to below the A matrix and the B matrix, and 
     
   a D matrix of N - K - M1 rows and N - K - M1 columns, the D matrix being an identity matrix adjacent to right of the C matrix, 
    
      the predetermined value M1 is 720, 
     the A matrix and the C matrix are represented by a parity check matrix initial value table, and

      the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and is 

301 342 350 1797 7970 8230 10820 11305 139 530 615 1566 6290 6425 9185 9466 48 419 444 1773 3213 4793 8594 10480 246 455 531 3011 5845 7383 8393 10709 39 262 290 3282 5208 9539 10955 11204 234 267 623 1033 1537 8766 11527 11557 494 661 671 1123 4497 6601 6715 10473 164 425 436 3259 4505 5614 8192 10221 326 377 477 7699 10162 11174 11878 206 360 557 891 930 1847 2427 3888 4491 6494 6911 8084 8945 9549 402 588 657 888 3271 4858 5257 6398 6631 6972 9678 11140 LL159 11398 39 LET 168 1192 1879 3121 3127 5987 8385 8488 9302 9884 10891 11879 639 640 693 1477 1790 2442 3388 3547 4622 6890 7315 7478 7905 11518 337 544 604 1184 1238 1334 2434 5239 6832 7770 9123 9397 9646 10254 32 77 604 762 1428 2756 2758 6854 7193 7311 7517 9105 10765 11173 910 1918 2342 3280 3362 3913 4586 6316 7693 8878 10922 11145 11863 790 1177 1386 1961 2437 3571 5179 5961 8222 9195 9569 10414 11498.
3. A transmission method comprising: 

a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 5/16;  


a group-wise interleaving step of performing group-wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits;  and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit 
basis, wherein in the group-wise interleaving, an (i+1)th bit group from a head of the LDPC code is set as a bit group i, and a sequence of bit groups 0 to 47 of the 
19 33 45 22 43 23 46 32 11 40 13 34 14 47 0 12 6 26 37 4 5 17 25 30 39 29 27 28 10 21 36 9 3 20 24 42 7 41 44 38 15 8 31 16 2 1 35 18, 
 


the parity check matrix includes 
   an A matrix of M1 rows and K columns represented by a predetermined value M1 and an information length K=N x r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix, 

   
   a B matrix of M1 rows and M1 columns, having a step structure adjacent 
to right of the A matrix,
   
   
   a Z matrix of M1 rows and N-K-M1 columns, the Z 
matrix being a zero matrix adjacent to right of the B matrix, 

  
 a C matrix of N-K-M1 rows and K+M1 columns, adjacent to below the A matrix and the B matrix, 
and 


 a D matrix of N-K-M1 rows and N-K-M1 columns, the D matrix being an 
identity matrix adjacent to right of the C matrix, 

the predetermined value M1 is 720, 
   
the A matrix and the C matrix are represented by a parity check matrix 
initial value table, and 


the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and is 

301 342 350 1797 7970 8230 10820 11305 139 530 615 1566 6290 6425 9185 9466 48 419 444 1773 3213 4793 8594 10480 246 455 531 3011 5845 7383 8393 10709 39 262 290 3282 5208 9539 10955 11204 234 267 623 1033 1537 8766 11527 11557 494 661 671 1123 4497 6601 6715 10473 164 425 436 3259 4505 5614 8192 10221 326 377 477 7699 10162 11174 11878 206 360 557 891 930 1847 2427 3888 4491 6494 6911 8084 8945 9549 402 588 657 888 3271 4858 5257 6398 6631 6972 9678 11140 11159 11398 39 111 168 1192 1879 3121 3127 5987 8385 8488 9302 9884 10891 11879 639 640 693 1477 1790 2442 3388 3547 4622 6890 7315 7478 7905 11518 337 544 604 1184 1238 1334 2434 5239 6832 7770 9123 9397 9646 10254 32 77 604 762 1428 2756 2758 6854 7193 7311 7517 9105 10765 11173 910 1918 2342 3280 3362 3913 4586 6316 7693 8878 10922 11145 11863 790 1177 1386 1961 2437 3571 5179 5961 8222 9195 9569 10414 11498.



3. and 4.  A reception device comprising: 
processing circuitry configured to 
      receive a transmission signal including an LDPC code; and  
      decode the LDPC code with a code length N of 17280 bits and a coding rate r of 5/16, the LDPC code being obtained from the transmission signal that is generated based on LDPC coding being performed on a basis of a parity check matrix of the LDPC code, wherein 







    












 the parity check matrix includes 

     an A matrix of MI rows and K columns expressed by a predetermined value M1 and an information length K = N x r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix, 


     a B matrix of M1 rows and M1 columns, the B matrix having a step structure adjacent to right of the A matrix, 

      a Z matrix of MI] rows and N - K - M1 columns, the Z matrix being a zero matrix adjacent to right of the B matrix, 

       a C matrix of N- K - MI rows and K + MI columns, the C matrix being adjacent to below the A matrix and the B matrix, and 
     
         a D matrix of N - K - Mi rows and N- K - M1 columns, the D matrix being an identity matrix adjacent to right of the C matrix,
 
     the predetermined value M1 is 720, 


    the A matrix and the C matrix are represented by a parity check matrix initial value table, and 

the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and is 

301 342 350 1797 7970 8230 10820 11305 139 530 615 1566 6290 6425 9185 9466 48 419 444 1773 3213 4793 8594 10480 246 455 531 3011 5845 7383 8393 10709 39 262 290 3282 5208 9539 10955 11204 234 267 623 1033 1537 8766 11527 11557 494 661 671 1123 4497 6601 6715 10473 164 425 436 3259 4505 5614 8192 1022] 326 377 477 7699 10162 11174 11878 206 360 557 891 930 1847 2427 3888 4491 6494 6911 8084 8945 9549 402 588 657 888 3271 4858 5257 6398 6631 6972 9678 11140 11159 11398 39 TEE 168 1192 1879 3121 3127 5987 8385 8488 9302 9884 10891 11879 639 640 693 1477 1790 2442 3388 3547 4622 6890 7315 7478 7905 LIS18 337 544 604 1184 1238 1334 2434 5239 6832 7770 9123 9397 9646 10254 32 77 604 762 1428 2756 2758 6854 7193 7311 7517 9105 10765 11173 910 1918 2342 3280 3362 3913 4586 6316 7693 8878 10922 11145 11863 790 1177 1386 1961 2437 3571 5179 5961 8222 9195 9569 10414 11498.
4. A reception device comprising: 



  a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 5/16 obtained from data transmitted by a transmission method including a coding step 
of performing LDPC coding on a basis of a parity check matrix of the LDPC code, 


a group-wise interleaving step of performing group-wise interleaving in which 
the LDPC code is interleaved in units of bit groups of 360 bits, and a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis, wherein in the group-wise interleaving, 
an (i+1)th bit group from a head of the LDPC code is set as a bit group i, and a sequence of bit groups 0 to 47 of the 17280-bit LDPC code is interleaved into a sequence of bit groups 19 33 45 22 43 23 46 32 11 40 13 34 14 47 0 12 6 26 37 4 5 17 25 30 39 29 27 28 10 21 36 9 3 20 24 42 7 41 44 38 15 8 31 16 2 1 35 18, 
 
  the parity check matrix includes 

  
an A matrix of M1 rows and K columns represented by a predetermined value M1 and an information length K=N x r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix, 




a B matrix of M1 rows and M1 columns, having a step structure adjacent to right of the A matrix, 


  a Z matrix of M1 rows and N-K-M1 columns, the Z 
matrix being a zero matrix adjacent to right of the B matrix, 

 
  a C matrix of N-K-M1 rows and K+M1 columns, djacent to below the A matrix and the B matrix, 
and 

  a D matrix of N-K-M1 rows and N-K-M1 columns, the D matrix being an identity matrix adjacent to right of the C matrix, 


  the predetermined value M1 is 720, 

 
  the A matrix and the C matrix are represented by a parity check matrix 
initial value table, and 


the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for  every 360 columns, and is 


301 342 350 1797 7970 8230 10820 11305 139 530 615 1566 6290 6425 9185 9466 48 419 444 1773 3213 4793 8594 10480 246 455 531 3011 5845 7383 8393 10709 39 262 290 3282 5208 9539 10955 11204 234 267 623 1033 1537 8766 11527 11557 494 661 671 1123 4497 6601 6715 10473 164 425 436 3259 4505 5614 8192 10221 326 377 477 7699 10162 11174 
11878 206 360 557 891 930 1847 2427 3888 4491 6494 6911 8084 8945 9549 402 588 657 888 3271 4858 
5257 6398 6631 6972 9678 11140 11159 11398 39 111 168 1192 1879 3121 3127 5987 8385 8488 9302 9884 10891 11879 639 640 693 1477 1790 2442 3388 3547 4622 6890 7315 7478 7905 11518 337 544 604 1184 1238 1334 2434 5239 6832 7770 9123 9397 9646 10254 32 77 604 762 1428 2756 2758 6854 7193 7311 7517 9105 10765 11173 910 1918 2342 3280 3362 3913 4586 6316 7693 8878 10922 11145 11863 790 1177 
1386 1961 2437 3571 5179 5961 8222 9195 9569 10414 11498. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claims 2 and 4 recite mathematical concepts Step 2A, Prong 1 according to the limitations:
“perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 5/16 to generate a transmission signal for transmission”; and
“transmitting the transmission signal”,

“an A matrix of MI rows and K columns expressed by a predetermined value MI and an information length K = N x r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix”,
“a B matrix of MI rows and MI columns, the B matrix having a step structure adjacent to right of the A matrix”,
“a Z matrix of MI rows and N - K - Ml columns, the Z matrix being a zero matrix adjacent to right of the B matrix”,
“a C matrix of N - K - Ml rows and K + MI columns, the C matrix being adjacent to below the A matrix and the B matrix”, and
“a D matrix of N - K - MI rows and N - K - Ml columns, the D matrix being an identity matrix adjacent to right of the C matrix’,
the predetermined value Ml is 720,
the A matrix and the C matrix are represented by a parity check matrix initial value table, and  
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and is
301 342...11498”.  
These limitations are related as a mathematical relationship or formula, and direct to abstract idea without significantly more.
This judicial exception is not integrated into a practical application under Step 2A, 
Prong 2 because the additional limitations of the claims are related to the parity check matrix and is further defining the abstract idea that is a mathematical relationship or formula. 
Additional information of the parity check matrix does not integrate the abstract idea into a practical application rather it is an extension of the abstract idea.


Allowable Subject Matter
Claims 1 and 3 as amended and based on applicant’s arguments are now patent illegible under 35 USC 101. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive because:
Applicant argues that the amended claims are directed to patent-eligible subject matter, at least because the claims represent a transformation of an LDPC code to a transmission signal and, conversely, of a transmission signal to an LDPC code. Furthermore, each of the pending claims represents an integration of the claimed LDPC code into a practical application, by virtue of transmitting/receiving the transmission signal including the LDPC code, such that error correction processing may be performed using the LDPC code to correct errors generated in a transmission path.  Accordingly, it is respectfully requested that the rejection of Claims 1-4 under 35 U.S.C. § 101 be withdrawn.
Applicant further argues that for the reasons discussed above, no further issues are believed to be outstanding in the present application and the present application is believed to be in condition for formal allowance. Therefore, a Notice of Allowance for Claims 1-12 (upon rejoinder) is earnestly solicited.

Examiner disagree with applicant because the amended claims are directed to non-patent eligible subject matter, at least because the claims represent a transformation of an LDPC code to a transmission signal, conversely, of a transmission signal to an LDPC code that not integrated the claimed LDPC code into a practical application by transmitting/receiving the transmission signal including the LDPC code because such transmitting/receiving is not done by a processing circuitry or transmitter/receiver that transmit/receive transmission signal via a transmission path.  
In analyzing independent claims 2 and 4 recite mathematical concepts Step 2A, Prong 1 according to the limitations:

“transmitting the transmission signal”,
wherein the parity check matrix includes:
“an A matrix of MI rows and K columns expressed by a predetermined value MI and an information length K = N x r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix”,
“a B matrix of MI rows and MI columns, the B matrix having a step structure adjacent to right of the A matrix”,
“a Z matrix of MI rows and N - K - Ml columns, the Z matrix being a zero matrix adjacent to right of the B matrix”,
“a C matrix of N - K - Ml rows and K + MI columns, the C matrix being adjacent to below the A matrix and the B matrix”, and
“a D matrix of N - K - MI rows and N - K - Ml columns, the D matrix being an identity matrix adjacent to right of the C matrix’,
the predetermined value Ml is 720,
the A matrix and the C matrix are represented by a parity check matrix initial value table, and  
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and is
301 342...11498”.  
These limitations are related as a mathematical relationship or formula, and direct to abstract idea without significantly more.
This judicial exception is not integrated into a practical application under Step 2A, 

Additional information of the parity check matrix does not integrate the abstract idea into a practical application rather it is an extension of the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims as recite above is abstract and fail to recite any additional elements that would add meaningful limits to the abstract idea that would amount to significantly more than the abstract idea.  Therefore, claims 2 and 4 are rejected under 35 USC 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims as recite above is abstract and fail to recite any additional elements that would add meaningful limits to the abstract idea that would amount to significantly more than the abstract idea.  Therefore, claims 2 and 4 are remain rejected under 35 USC 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.
Therefore, no Notice of Allowance for Claims 1-12 (upon rejoinder) is issued at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111